               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                     Case No. CR 19-74-GF-BMM

                Plaintiff,                    WITHDRAWAL OF ORDER
vs.                                         AND ORDER DENYING MOTION
                                                FOR CONTACT VISIT
EMILY KAYE MARIE GOURNEAU,

               Defendant.

      On October 31, 2019, the Court was notified by the United States Marshal

Service that contact visits by family at the Cascade County Detention Center are

against United States Marshal policy, Accordingly,

      IT IS HEREBY ORDERED that Defendant, Emily Kaye Marie Gourneau ‘s

motion is DENIED. IT IS ALSO ORDERED that this Court’s Order dated October

30, 2019 (Doc. 16) is HEREBY WITHDRAWN.

      DATED this 31st day of October, 2019.




                                        1
